Exhibit 10.3

Ikanos Communications, Inc.

2007 Sales Compensation Plan

For Vice President Worldwide Sales

Version 1.0

 

1. Purpose

 

  1.1. Attraction, retention and motivation. The goal of this plan is to
attract, retain, and motivate the VP of WW Sales through clearly specified sales
goals and a pay-for-performance philosophy.

 

  1.2. Communicate the company goals. Another goal of the Plan is to communicate
what the company wants you to focus on:

 

  1.2.1. Exceeding quarterly and annual revenue targets

 

  1.2.2. Exceeding quarterly and annual margin targets for VP of WW Sales

 

  1.2.3. Winning OEM designs and launching new products

 

  1.2.4. Teamwork to specific company goals

 

2. Overview

The Ikanos 2007 Sales Compensation Plan is composed of:

 

  2.1. Salary

 

  2.2. Performance Pay

 

  2.2.1. Commission based on meeting Quarterly Target Revenue and Target Margin
Goals for VP of WW Sales

 

  2.2.2. Annual Commission based on exceeding Annual Target Revenue and Target
Margin Goals for VP of WW Sales

 

  2.2.3. Incentive Goals for achieving specific goals

 

  2.3. Equity Awards

 

  2.4. Benefits

 

  2.5. Car Allowance

 

3. Definitions

 

  3.1. Performance Pay – Variable compensation calculated based on performance
to goals and paid on a quarterly and annual basis.

 

  3.2. Salary – Compensation usually referred to as “Base Salary” paid on a
regular basis.

 

  3.3. Commission – Compensation that varies as a function of performance
against assigned tasks or goals.

 

  3.4. Incentives – to reward and motivate employees to complete design goals or
MBO’s in a specific quarter.

 



--------------------------------------------------------------------------------

  3.5. Benefits – A form of compensation allocated to or for the purchase of
employee benefits such as company health care plan/s. In some cases, the
employee may pay some portion of the cost of these benefits

 

  3.6. Target Customers – OEM’s, Distributors or Contract Manufacturers that
purchase products or services from Ikanos.

 

  3.7. Target Design In/Win – Ikanos chipsets that have fulfilled a system
vendor’s specifications and have been designed into a specific end product.

 

  3.8. Target Commission – Variable compensation amount limited to a specific
time period.

 

  3.9. Quarterly Target Revenue Goal – Quarterly revenue target toward which the
effort of an employee is directed.

 

  3.10. Annual Target Revenue Goal – Fiscal year revenue target toward which the
effort of an employee is directed.

 

  3.11. Quarterly Target Margin Quota – Quarterly margin target toward which the
effort of an employee is directed.

 

  3.12. Annual Target Margin Quota – Fiscal year margin target toward which the
effort of an employee is directed

 

  3.13. Actual Revenue – Net revenue that has been reported by the company
following any necessary review or audit by the Company’s independent CPA’s.

 

  3.14. Actual Margin – Gross margin that has been reported by the company
following any necessary review or audit by the Company’s independent CPA’s.

 

  3.15. Teamwork – Work and activities of a group of employees who individually
contribute to the productivity of the whole.

 

  3.16. Sales Teams – A group of employees associated together in work or
activities.

 

  3.17. OEM – Original Equipment Manufacturer that typically sells and supports
equipment to Telco’s.

 

  3.18. Design Win Stages – stages to take a design from introduction to
production. Exhibit A

 

  3.19. Quarterly Performance Objectives (QPO) – listing of design goals for a
specific quarter Exhibit B

 

4. Eligibility

 

  4.1. The VP of WW Sales while employed by the Company.

 

5. Timeframes

 

  5.1. The following Table 1 determines the deadlines involved in the
calculation and payment of your commissions and incentives.

 

  5.2. Incentive Goals must be approved prior to the dates below between the
CEO.

 

  5.3. In the event that a scored Incentive Goal is not submitted by the VP of
WW Sales before the deadline then the Incentive Goal shall not be paid for that
specific quarter.

In the event of a delay in disbursement of payment not related to the VP of WW
Sales or his staff, the VP of WW Sales will be eligible for a recoverable draw
for the amount of 50% of your performance pay for that quarter.



--------------------------------------------------------------------------------

Table 1. Deadlines

 

Deadlines 2007

  

Q1

  

Q2

  

Q3

  

Q4

Sales – Incentive Goals    Feb 28th    April 6th    July 6th    Oct 6th

Sales – Last day to ship

Products

   Apr 1st    Jul 1st    Sept 30th    Dec 30th

Incentive Goals

Achievement submitted

to CEO

   Apr 6th    Jul 6th    Oct 5th    Jan 4th 2008

Finance – audited non-

GAAP revenue

submitted to Sales

   April 22nd    July 22nd    Oct 21st    Jan 28th 2008

Sales – detailed

worksheet of

commission calculation

submitted to Finance

   April 25th    July 25th    Oct 24th    Jan 31st 2008

Finance - Complete

review of commission

worksheet and signed

off by CFO & VP of HR

   May 1st    Aug 31st    Oct 31st    Feb 6th 2008 HR – PANs Completed    May
2nd    Aug 3rd    Nov 1st    Feb 7th 2008

CEO review two days

following receipt of

PANs

   May 3rd    Aug 6th    Nov 2nd    Feb 8th 2008

Payroll – Payments

Disbursed

  

US Employees:

May 11th

 

International:

1st Payroll in May

  

US Employees:

Aug 17th

 

International:

1st Payroll in Aug

  

US Employees:

Nov 9th

 

International:

1st Payroll in Nov

  

US Employees:

Feb 15th 2008

 

International:

1st Payroll in Feb

 

6. Salary

 

  6.1. The Company will pay participants a regular fixed salary paid in 26 (US
employees) or 12 (international office employees) pay periods based on your Plan
Summary.

 

7. Commission on Revenue

 

  7.1. Target Revenue. The attached Compensation Plan Summary sets your Target
Quarterly Revenue and your Target Annual Revenue

 

  7.2. Target Commission. Your Plan Summary lists the dollar amounts of your
Target Quarterly Commission and your Target Annual Commission.

 

  7.3. Calculation of Quarterly Revenue Commission. Quarterly Revenue Commission
shall be calculated as follows unless otherwise limited in your Plan Summary:



--------------------------------------------------------------------------------

Quarterly Revenue Commission = (Actual Year-to-Date (“YTD”) Revenue/Target YTD
Revenue*Target YTD Revenue Commission) less all previously paid Quarterly
Revenue Commissions for 2007.

 

  7.4. Calculation of Annual Revenue Commission. If your Actual Annual Revenue
is over 100% of your Target Annual Revenue, then you are eligible for the Annual
Revenue Commission. Annual Revenue Commission shall be calculated as follows:

Annual Revenue Commission = 2*((Actual Annual Revenue/Target Annual
Revenue)-1)*Target Annual Revenue Commission

 

  7.5. No Cap on Commissions. Quarterly and Annual Commission on Revenue shall
not be capped.

 

8. Commission on Margin

 

  8.1. Target Margin. The attached Compensation Plan Summary sets your Target
Quarterly Margin and your Target Annual Margin.

 

  8.2. Target Margin Commission. Your Plan Summary lists the dollar amounts of
your Target Quarterly Margin Commission and your Target Annual Margin
Commission.

 

  8.3. Calculation of Quarterly Margin Commission. Quarterly Margin Commission
shall be calculated as follows:

Quarterly Margin Commission = (Actual YTD Margin/Target YTD Margin*Target YTD
Margin Commission) less all previously paid Quarterly Margin Commissions for
2007.

 

  8.4. Calculation of Annual Margin Commission. If your Actual Annual Margin is
over 100% of your Target Annual Margin, then you are eligible for the Annual
Margin Commission. Annual Margin Commission shall be calculated as follows:

Annual Margin Commission = 2*((Actual Annual Margin/Target Annual
Margin)-1)*Target Annual Margin Commission

 

  8.5. No Cap on Commissions. Quarterly and Annual Commission on Revenue shall
not be capped.

 

9. Incentive Goals

 

  9.1. Incentive Goals. To qualify for Incentive Goals, the incentive must be
listed and signed off by the CEO within timelines established herein.

 

  9.2. Claiming Incentive Goals. VP of WW Sales completes their achievement form
and provides the supporting documents as specified in Exhibit A within the
timelines established herein.

 

  9.3. Calculation of Incentive Achievement. Incentives Achievement shall be
calculated as a percentage times the Incentive as listed in the plan summary.

 

10. First quarter of employment guarantee

 

  10.1. From your employment start date with the Company or any of its
subsidiaries to end of the company’s fiscal quarter since your employment, your
Performance Pay as defined in your Plan Summary shall be paid at 100% (pro-rated
for the numbers of calendar days you were employed in that quarter).



--------------------------------------------------------------------------------

11. Other Duties

 

  11.1. From time to time you may be assigned to perform other duties. These
might include, but are not limited to, such tasks as collecting market research
data, arranging press tours, participating in technical standards meetings,
language translation, and setting up trade show booths. Such duties are a normal
part of your job for which the company pays you a salary. Other duties may be
assigned by your supervisor.

 

12. Employee Benefits

 

  12.1. You will be eligible to participate in the company employee benefits
programs—See HR.

 

13. Termination of Employment

 

  13.1. If your employment is terminated (voluntary or involuntary), you will be
eligible for a pro-rated % of your target performance pay calculated as follows:

 

  13.1.1. (Days worked in the quarter / Days in the quarter) * your Earned
Quarterly Revenue Commission. (Days are calendar days).

 

  13.1.2. No payment for Annual Revenue Commission or Overachievement of OEM
Design In/Win.

 

  13.1.3. Incentive Goals Claim Forms and the evidence of the acheivement must
be submitted before your last day of employment occurring between the first day
of the quarter and the date your termination. The dollar amount shall be
calculated as specified in Section 8.

 

14. Changes to the Compensation Plan

 

  14.1. The company may change quotas, commissions, or any other part of this
plan at any time.

 

15. With-Holding

 

  15.1. Commissions paid to employees will be subject to the standard
with-holding requirements of the country from which they are paid.

 

19. General Provisions

 

  19.1 This plan does not constitute an employment agreement and does not
replace Ikanos’ “at-will” employment policy. This plan supersedes all prior
plans.

 

21 Approvals

 

 

   

 

  Mike Gulett, Chairman of Compensation Committee     Date  

 

   

 

  Cory Sindelar, CFO     Date  

 

   

 

  Pam Gosal, VP of HR     Date  

 

   

 

  Dan Atler, President and CEO     Date  



--------------------------------------------------------------------------------

Exhibit A

 

Design In / Design Win

  

Definition

  

Supporting Document

3—Design Started

   Samples; Customer resource allocated    Customer schematics received

4—In Qualification at customer

   Pro-types back, bring-up    Paid Samples shipped

5—In Qualification at Telco

   BMT started    Either a public event or email from Telco Management or GM BU
and documented in a email, or Customer Manager report.

6—Telco Selection

   BMT passed; selected by Telco    Either a public event or email from Telco
Management or GM BU and documented in a email, or Customer Manager report.

7—Production

   Production level PO    PO’s totaling $100k in chips.

Exhibit B

 

Quarterly Performance Objectives (QPO)

   Name:       

Category

       

Bus Unit

  

Goal Description

   Weight    

Comments

   Score      

Design Activities (Criteria please see tab "Design In")

 

   1          0.0 %      0.0 %    2          0.0 %      0.0 %    3          0.0
%      0.0 %    4          0.0 %      0.0 %    5          0.0 %      0.0 %    6
         0.0 %      0.0 %    7          0.0 %      0.0 %                       
           Total (100%):    100.0 %      0.0 %